        Case 1:20-cv-00904-AWI-JLT Document 17 Filed 08/18/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOEL JAMES CLOUD,                              ) Case No.: 1:20-cv-00904-AWI-JLT (HC)
                                                    )
12                  Petitioner,                     ) ORDER DIRECTING CLERK OF COURT TO
                                                    ) CHANGE NAME OF RESPONDENT
13          v.                                      )
                                                    )
14   CDCR/DIRECTOR,
                                                    )
15                  Respondent.                     )
                                                    )
16                                                  )

17          On July 31, 2020, the Court dismissed the petition with leave to file a first amended petition

18   for failure to name a proper respondent. (Doc. 15.) Petitioner filed a first amended petition on August

19   14, 2020, in which he names “Warden of CSP/Los Angeles County” as the Respondent. (Doc. 16 at

20   1.) Because it appears the Warden of CSP/Los Angeles County is a proper party (Rule 2(a) of the

21   Rules Governing § 2254 Cases; Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996); Stanley v.

22   California Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994)), the Clerk of Court is DIRECTED to

23   change the name of the Respondent to Warden of CSP/Los Angeles County.

24
25   IT IS SO ORDERED.

26      Dated:     August 18, 2020                            /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
